Citation Nr: 1124253	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  07-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an increased rating for right wrist ankylosis and osteoarthritis, status post fusion, currently evaluated as 40 percent disabling. 

2.  Entitlement to an initial compensable rating for service-connected residuals, boxer's fracture right 4th metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran reportedly had active duty service from January 1974 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in December 2005.  A statement of the case was issued in June 2007, and a substantive appeal was received in July 2007. 

By rating decision in March 2009, the RO also denied claims of service connection for low back disability and for Guillaine-Barre syndrome.  A notice of disagreement was received in April 2009, and a statement of the case was issued in October 2009.  Over the next year additional evidence was submitted, and the RO issued a supplemental statement of the case on November 12, 2010.  The cover letter stressed to the Veteran the importance of filing a timely substantive appeal and a VA Form 9 was furnished to the Veteran for that purpose.  The VA Form 9 was received from the Veteran on January 24, 2011, more than 60 days after issuance of the supplemental statement of the case.  There was therefore no timely substantive appeal to complete the appeal on the low back and Guillaine-Barre syndrome issues, and these issues were not certified to the Board on appeal.  See 38 C.F.R.. § 20.302(b)(2) (2010).  In light of argument offered as to these two service connection issues by the Veteran's representative in an April 2011 Appellant's Brief, these matters are hereby referred to the RO for clarification as to whether the Veteran may be attempting to request a reopening of these claims. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  The Board notes that a TDIU claim was adjudicated by the RO by rating decision in August 2007.  The Veteran did not initiate an appeal.  Nevertheless, in a March 2009 statement, the Veteran stated that he was withdrawing the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the VA Form 9 received in January 2011, the Veteran marked the appropriate boxes to indicate that he wanted a Board videoconference hearing and a hearing before the Board at the RO.  On an attachment, the Veteran marked the appropriate box that he wanted to waive his right to an in-person hearing and clarified that he desired a Board videoconference hearing.  In a handwritten notation, the Veteran indicated again that he wanted a Board videoconference hearing.  The Board notes that the November 2010 supplemental statement of the case (which was the communication with led to the submission of the VA Form 9) also addressed the two rating issues listed on the first page of this Remand.  The Board therefore believes that the request for a Board hearing should be viewed as a request for such a hearing as to those two issues.  Under the circumstances, this case must be returned to the RO so that the appellant is afforded an opportunity to present testimony at a Board videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing as requested in connection with his appeal.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


